DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “the first set of API input interactions” and “the second set of API input interactions”. However there are no antecedent “API input interactions” in the claim, let alone a first and second set.  There is insufficient antecedent basis for this limitation in the claim, and the claim is indefinite as to the first and second sets of “API input interactions” were intended to refer to the first and second set of “API calls” or to something else. 
Claims 7-10 are rejected as depending from and including the indefinite subject matter of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silbey et al. (US 2012/0192155) (hereinafter Silbey) in view of Elkabany (US 2017/0337052) (hereinafter Elkabany).
Regarding claim 1, Silbey teaches a non-transitory computer-readable medium to store machine-readable instructions that, when executed by a processor, cause the processor to: identify a first set of related interactions with a first application programming interface (API), the first set of related interactions including a first set of input interactions (ph. [0034]-[0035], “The API call is intercepted by API call interceptor module 218…In operation, when API call interceptor module 218 intercepts the API call, code advisor 216 uses pre-processing code 220 to cause the API call to be redirected to a module represented by modules 222. Modules 222 analyze input values of the API call…”; ph. [0037], “If no issue is detected with the input values of the API call (or in the event any issues have been fixed), the API call can actually be made by the web page code 224 and post-processing code 226 can monitor any return values as a result of the API call.” i.e. first API calls that use the current version of an API including parameter 
input values of an API call and if so, can send a message related to that issue to message display module 228 which can cause a message to be displayed for the user”); and indicate the determined compatibility based on the comparison (fig. 4, compatibility error 412). Silbey does not explicitly teach comparing the first set of related interactions with the second set of related interactions to determine compatibility of the second API with the first API. However, Elkabany teaches comparing a first set of API functions/calls with the second set of related API functions/calls to determine compatibility of the second API with the first API (ph. [0118]-[0119], “API specification an compatibility analyzer 312 can…detect updates in API specification 302 or where API specification deprecates portions of past API specification 303… the result of API specification and compatibility analyzer 312 can indicate whether API specification 302 is a major version (e.g., v1.0 to v2.0) or a minor version (e.g., v1.1 to v1.2)”; ph. [0122], “In some embodiments, sample real-world API calls that 
were used in association with past API specification 303 can be used to test 
API specification 302.”), and indicate the determined compatibility based on the comparison (ph. [0124], “API analytics engine 300 can use the results of API specification and compatibility analyzer 312 to provide developer feedback 314.  Developer feedback 314 can be a file (e.g., a text file describing errors, warnings, or summarizing differences)”). One of ordinary skill in the art before the effective filing date would have been motivated to modify the dynamic API analysis of Silbey to compare API calls to determine version changes in incoming API calls and determine backwards compatibility as taught by Elkabany (Elkabany ph. [0004]). 
	Regarding claim 2, the Silbey/Elkabany combination teaches the medium of claim 1. The combination further teaches the comparison includes comparing an input parameter of the first set of related actions with an input parameter of the second set of related actions (Silbey ph. [0035], “Modules 222 analyze input values of the API call prior to the call actually being completed to the API. Input values include API call parameters, arguments and the like.”; Elkabany, ph. [0120], “There are some modifications to an API that are backwards incompatible, 
i.e., programs designed for the previous API version might break when attempting to connect to the newer version of the API.  An example of a backwards incompatible change includes: removing a field from a user defined data type (e.g., "struct"); a program designed for the previous version of the API might have an application-layer dependency on the field that would then no longer exist.  Another example of a backwards incompatible change includes 
changing the type of a field (e.g., from "string" to "integer")”). One of ordinary skill in the art before the effective filing date would have been motivated to modify the dynamic API analysis of Silbey to compare API calls to determine version changes in incoming API calls and determine backwards compatibility as taught by Elkabany (Elkabany ph. [0004]).
	Regarding claim 4, the Silbey/Elkabany combination teaches the medium of claim 1. Elkabany further teaches the first set of related interactions comprises hypertext transfer protocol (HTTP) requests (ph. [0004], “For instance, the recent shift from XML to JSON over HTTP exemplifies how preferred interface formats can seemingly change overnight.  Furthermore, once an API has been established, it may become necessary to modify an API method or endpoint, such as a number of inputs and/or outputs, input and/or output data type(s), input and/or output format, among other changes.”; ph. [0108], “The additional attributes can specify a protocol (e.g., HTTP, FTP, etc.), format (e.g., JSON, XML, etc.) for the API to communicate using.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify the dynamic API analysis of Silbey to compare API calls to determine version changes in incoming API calls and determine backwards compatibility as taught by Elkabany (Elkabany ph. [0004]).
	Regarding claim 5, the Silbey/Elkabany combination teaches the medium of claim 1. Elkabany further teaches parameters of a first interaction from the first set of related interactions are different from parameters of a corresponding second interaction from the second set of related interactions, the comparison includes a comparison of the first interaction with the second interaction, and the determination includes that the second API is compatible with the first API (ph. [0121], “There are certain modifications to an API that are backwards compatible, i.e., programs designed for a previous version of the API will not break when  attempting to connect to the new version of the API.  An example of a backwards compatible change includes adding a new route.  Another example includes changing the name of a struct, union, or alias.  Another example includes adding a field to a user defined data type (e.g., struct) that is optional or has a default; if the sender is older, the receiver can set the field to the default or mark the field as unset; if the sender is newer, it can send the new field which can then be ignored by the older receiver.  Another example includes changing the type of a tag from void to anything else; the older would then ignore information associated with the new data type and continue to present a tag with no value to the application.  Another example includes adding another tag to a union that has a catch-all specified; the older receiver would then not understand the incoming tag, and will simply set the union to its catch-all tag.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify the dynamic API analysis of Silbey to compare API calls to determine version changes in incoming API calls and determine backwards compatibility as taught by Elkabany (Elkabany ph. [0004]).

Allowable Subject Matter
Claims 11-15 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MacLeod et al. (US 2020/0133744) teaches API harmonization, validation, and replication.
Li et al. (US 2015/0074256) teaches fast version compatibility verification of Rest API based on Rest chart. 
Osminer et al. (US 2013/0205279) teaches analyzing software interface usage).
Krause et al. (US 2013/0061212) teaches modern application tracing.
Ershov (US 2011/0078674) teaches API backward compatibility checking.
Schneider (US 2009/0125581) teaches automated recording and playback of application interactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/Primary Examiner, Art Unit 2198